DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 09/26/2022. Claims 10-23 and 25-27 are pending in the current office action. Claims 10, 17(w), and 25 have been amended by the applicant. Claims 11 and 17-23 remain withdrawn and claims 10, 12-16, and 25-27 are examined herein.  

Status of the Rejection
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 10, 12-16, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Skotheim et al. (US 5,089,112 A) in view of Durliat et al. (H Durliat, MB Barrau, M Comtat, FAD used as a mediator in the electron transfer between platinum and several biomolecules, Bioelectrochemistry and Bioenergetics 19 (1988) 413-423). Evidentiary support provided for claim 14 by Wingard et al. (LB Wingard, K Narasimhan, Immobilized Flavin Coenzyme Electrodes for Analytical Applications, Methods in Enzymology 137 (1988) 103-111, previously cited).
Regarding claim 10, Skotheim discloses a method for electrochemical measurement of glucose in a sample (electrochemical enzyme biosensor for measuring the presence of a compound including glucose in a sample [abstract; Col. 1:28-33; Fig. 2]) comprising:
bringing the sample comprising glucose in contact with 
wherein the purified FAD-dependent glucose oxidase is a holoenzyme, or the purified FAD-dependent glucose dehydrogenase is a holoenzyme (the glucose oxidase comprises FAD and thus is a holoenzyme [Col. 2:42-68]).
Skotheim discloses wherein the system employs ferrocene as a mediator and thus fails to teach a “free-type flavin compound” wherein (i) and (ii) of instant claim 10 are satisfied and wherein “the free-type flavin compound is present in the sample in free form and is separate from the purified FAD-dependent glucose oxidase or the purified FAD-dependent glucose dehydrogenase”, of instant claim 10. 
Durliat discloses the use of mediators for analytical sensors [Pg. 422] wherein FAD was determined to be a suitable mediator for promoting the electrochemical reaction of glucose oxidase [Pg. 418-419, Glucose Oxidase]. Durliat teaches that “Figure 4 shows the results which correspond to a solution in which glucose oxidase and FAD are present in equimolecular amounts” and that “the reduction of glucose oxidase is similar [to the equimolar amounts] when the FAD concentration is five times lower [than the glucose oxidase concentration], indicating that FAD acts as a mediator” [Pg. 419]. Durliat further teaches that “the catalytic role of FAD for the electron transfer between platinum and some biological molecules is clearly demonstrated” and that “this property may be used in the analytical field, where various sensors can be proposed” [Pg. 422]. Durliat further teaches that the development of the use of mediators fixed in polymer films must also be noted [Pg. 413].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ferrocene/mediator taught by Skotheim with an FAD mediator because Durliat teaches that FAD is known to function as a mediator for electron transfer between an electrode and glucose oxidase [Pg. 413] and the simple substitution of one known element for another (i.e., substituting one known mediator (FC) for another (FAD)) is likely to be obvious when predictable results are achieved (i.e., to mediate the electron transfer between the glucose oxidase enzyme and the electrode surface) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Note: the obvious modification to replace the mediator of Skotheim with FAD reads upon the limitations of claim 10 including the presence of “a free-type flavin compound” wherein “the free-type flavin compound is present in the sample in free form and is separate from the purified FAD-dependent glucose oxidase or the purified FAD-dependent glucose dehydrogenase” and further meets the limitations of (i) and (ii) as FAD is not an artificial electron mediator or a water-insoluble electron mediator that reads on the specifics of (i) and (ii). 
Regarding claim 12, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses wherein the free-type flavin compound is a non-enzymatic flavin compound immobilized on a solid phase (Skotheim teaches wherein the mediator is formed with a polymer and then mixed with a graphite powder and the glucose oxidase enzyme to form the carbon paste 3 containing the enzyme-polymer system [Col. 5:15-20 and 60-68] and thus the modification in view of Durliat would yield the FAD/mediator immobilized in the carbon paste 3). 
Regarding claim 13, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses wherein the FAD-dependent glucose oxidase or purified FAD-dependent glucose dehydrogenase is immobilized on a solid phase (the FAD-dependent glucose oxidase is formed as a paste and subsequently packed into a well at the base of the electrode housing [Col. 5:15-20 and 60-68]).
Regarding claim 14, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses wherein the free-type flavin compound is a compound represented by Formula (I) (FAD has a chemical structure that reads upon the limitations of claim 14. This position is supported by Wingard which clearly shows the structure of FAD in Fig. 2). 
Regarding claim 15, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses wherein the free-type flavin compound is flavin mononucleotide, riboflavin, lumichrome, flavin adenine dinucleotide, or lumiflavin (the free-type flavin compound as rejected above is flavin adenine dinucleotide (i.e., FAD)). 
Regarding claim 16, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses wherein none of the compounds of claim 16 are added wherein the rejection of claim 10 supports the obviousness of replacing the mediator present in Skotheim with the FAD mediator taught by Durliat). 
Regarding claim 25, Skotheim discloses a method for electrochemical measurement of glucose (electrochemical enzyme biosensor for measuring the presence of a compound including glucose in a sample [abstract; Col. 1:28-33; Fig. 2]) comprising:
bringing a sample comprising glucose in contact with , and contains a purified FAD-dependent glucose oxidase or purified FAD-dependent glucose dehydrogenase to provide a measurement system; and carrying out an electric current measurement on said measurement system by bringing said measurement system into contact with an electrode (a sample solution comprising varying concentration of glucose was brought into contact with FAD-dependent glucose oxidase present in a carbon paste 3 wherein the electric current is measured via contact with the electron collector “electrode” 2 [Col. 5:60-Col. 6:53; Figs. 1-2]); and
wherein the purified FAD-dependent glucose oxidase is a holoenzyme, or the purified FAD-dependent glucose dehydrogenase is a holoenzyme (the glucose oxidase comprises FAD and thus is a holoenzyme [Col. 2:42-68]).
Skotheim discloses wherein the system employs ferrocene as a mediator and thus fails to teach a “free-type flavin compound” wherein (i) and (ii) of instant claim 25 are satisfied and wherein “the free-type flavin compound is present in the sample in free form and is separate from the purified FAD-dependent glucose oxidase or the purified FAD-dependent glucose dehydrogenase”, of instant claim 25. 
Durliat discloses the use of mediators for analytical sensors [Pg. 422] wherein FAD was determined to be a suitable mediator for promoting the electrochemical reaction of glucose oxidase [Pg. 418-419, Glucose Oxidase]. Durliat teaches that “Figure 4 shows the results which correspond to a solution in which glucose oxidase and FAD are present in equimolecular amounts” and that “the reduction of glucose oxidase is similar [to the equimolar amounts] when the FAD concentration is five times lower [than the glucose oxidase concentration], indicating that FAD acts as a mediator” [Pg. 419]. Durliat further teaches that “the catalytic role of FAD for the electron transfer between platinum and some biological molecules is clearly demonstrated” and that “this property may be used in the analytical field, where various sensors can be proposed” [Pg. 422]. Durliat further teaches that the development of the use of mediators fixed in polymer films must also be noted [Pg. 413].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ferrocene/mediator taught by Skotheim with an FAD mediator because Durliat teaches that FAD is known to function as a mediator for electron transfer between an electrode and glucose oxidase [Pg. 413] and the simple substitution of one known element for another (i.e., substituting one known mediator (FC) for another (FAD)) is likely to be obvious when predictable results are achieved (i.e., to mediate the electron transfer between the glucose oxidase enzyme and the electrode surface) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Note: the obvious modification to replace the mediator of Skotheim with FAD reads upon the limitations of claim 25 including the presence of “a free-type flavin compound” wherein “the free-type flavin compound is present in the sample in free form and is separate from the purified FAD-dependent glucose oxidase or the purified FAD-dependent glucose dehydrogenase” and further meets the limitations of (i) and (ii) as FAD is not an artificial electron mediator or a water-insoluble electron mediator that reads on the specifics of (i) and (ii). 
Regarding claim 26, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses where the method comprises the step of applying a voltage to the sample to determine the presence of glucose (a constant potential of 400 mV was applied and the measured current is proportional to the glucose concentration [Col. 6:14-22; Fig. 2]). 
Regarding claim 27, modified Skotheim discloses the limitations of claim 25 as discussed previously. Modified Skotheim further discloses where the method comprises the step of applying a voltage to the sample to determine the presence of glucose (a constant potential of 400 mV was applied and the measured current is proportional to the glucose concentration [Col. 6:14-22; Fig. 2])
Response to Arguments
Applicant’s arguments, see Remarks Pgs. 9-11, filed 09/26/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues that on Pgs. 9-11 that Durliat has nothing to do with testing for the presence of glucose as required by the claimed invention. Applicant argues that at pages 418-419 where glucose oxidase and FAD are combined fails to demonstrate that FAD can b used as a mediator along with glucose oxidase. 
Examiner’s Response #1
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As outlined in the rejection of record, Skotheim clearly teaches the analysis of glucose using glucose oxidase and a mediator. The rejection of record relies upon Durliat for that teaching that FAD is a known mediator that mediates the reaction of glucose oxidase. This is expressly taught by Durliat as outlined in the title and also expressly stated on Pg. 419 where Durliat teaches “the reduction of glucose oxidase is similar when FAD concentration is five times lower, indicating that FAD acts as a mediator”. Furthermore, one skilled in the art would appreciate that the entire purpose of glucose oxidase is to oxidize glucose into gluconic acid, which is also expressly taught on Pg. 415 of Durliat. The modification of Skotheim to substitute the known mediator ferrocene with the known mediator FAD is therefore obvious in view of the teachings of Durliat, which expressly teaches that “FAD acts as a mediator” for glucose oxidase. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795